Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
New Claims 27 to 32 are acknowledged.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021 and 01/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7 and 24 to 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 2011/0276084) in view of Azarbarzin (US 2010/0234687) and Wales (US 2005/0006434).
Regarding Claims 1, 2, 3 and 5:
Shelton discloses an articulating laparoscopic device comprising: a handle; a nozzle (Figure 5, handle 12 and knob 60); an elongate shaft, comprising: a proximal end; a distal end (Figure 7, Shaft 20’ with 
Shelton does not disclose specifically the end effector including a firing member or a firing system to apply a firing motion to it; but Shelton indicates that it will be appreciated by a person skilled in the art, the end effector 22 can include any tool. 
Wales teaches a similar surgical tool comprising an end effector configured as a surgical stapler, comprising: a first jaw, comprising: an elongate channel; and a staple cartridge comprising a plurality of staples (Figures 1 to 3, end effector 12, with elongate channel 16 on what can be considered the first jaw, staple cartridge 37 with staples 47 placed inside staple apertures 51), wherein the staple cartridge is operably supported in the elongate channel (Figure 3 shows the cartridge supported by elongated channel 16); and a second jaw, wherein the second jaw is movable relative to the first jaw (Figures 1 to 3 show second jaw that would be anvil 18, that deforms the staples); an articulation joint rotatably connecting the end effector to the elongate shaft (Figure 11, articulating frame member 290 joins the end effector to the shaft); a firing member configured to move within the end effector (Figure 5; and a firing system configured to apply a firing motion to the firing member (Figures 5 and 11, wedge sled 41 can be the firing member and firing bar 14 apply a firing motion to the sled 41).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Shelton the teachings of Wales and replace the tool of the end effector of Shelton for a surgical stapler as 

The modified invention of Shelton does not disclose the distal region being laterally offset with respect to the longitudinal axis.
Azarbarzin teaches a similar laparoscopic surgical stapler that includes a distal region (Figure 3a, distal shaft portion 315) that is laterally offset with respect to the longitudinal axis (Figure 3a, 315 is offset from the axis of the proximal end 311, which corresponds with the proximal and central region of Shelton), such shape would allow the instrument to be advantageously inserted through the access port, and then rotated out of the way, while another instrument is inserted (paragraph 66).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Shelton the teachings of Azarbarzin and have the distal region offset as described so the instrument can be rotated out of the way while another instrument is being inserted through the access port.

Regarding Claim 4:
As discussed above, the modified invention of Shelton discloses the claimed invention as recited.
The modified invention of Shelton does not disclose that the third diameter is smaller than the first diameter.
Shelton teaches an embodiment that includes an enlarged diameter portion, be located in a proximal portion of the shaft and be configured as a stop member to help prevent the shaft from being distally passed through an incision or an access device beyond a certain point (Figure 8, portion 13, paragraph 62, Although the shaft 20'' has one reduced diameter portion, a person skilled in the art will appreciate that the shaft 20'' can have any number of enlarged diameter portions. The enlarged diameter portion 13 can facilitate surgery in any number of ways. The enlarged diameter portion 13 can, as in the illustrated embodiment, be located in a proximal portion of the shaft 20'' and be 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Shelton the teachings of Shelton and make the distal region of an enlarged diameter, larger than the distal region diameter to create an “stop member” to help prevent the shaft from being distally passed through an incision or an access device beyond a certain point.

Regarding Claims 6 and 7:
Shelton discloses that the distal region comprises at least a flat side and is not entirely cylindrical as can be seen on Figures 2, 3 and 4.

Regarding Claims 24 and 25:
As discussed above, the modified invention of Shelton discloses the claimed invention as recited, in particular is discussed on claim 1 that the shaft comprises the proximal region, the central region, and the distal region.
The modified invention of Shelton does not disclose a closure tube translatable to close the second jaw, wherein the closure tube defines an outer perimeter of the shaft.
Wales teaches a shaft comprises a closure tube translatable axially, wherein the closure tube defines an outer perimeter of the shaft (Figure 16, closure tube 416), to close the second jaw. Note that the he distal end of the closure tube is attached to pivot connection 414 on a flat surface.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Shelton the teachings of Wales and use an axially translatable closure tube as a well-known in the art alternative way to open and close the second jaw.

Regarding Claim 26:
Shelton discloses that the distal region is not entirely cylindrical as can be seen on Figures 2, 3 and 4.
Claims 28 to 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 2011/0276084) in view of Wales (US 2005/0006434).
Regarding Claims 28 to 30:
Shelton discloses an articulating laparoscopic device comprising: a handle; a nozzle (Figure 5, handle 12 and knob 60); an elongate shaft, comprising: a proximal end; a distal end (Figure 7, Shaft 20’ with proximal end towards the handle and distal end towards the end effector 22’); a proximal region comprising a first diameter; a central region comprising a second diameter, wherein the central region defines a longitudinal axis; and a distal region comprising a third diameter (Figure 7, the region 11a would be considered the central region with a diameter D2 and an longitudinal axis 35A on Figure 4, the distal region would be between the distal end and region 11b, while the proximal region would be between 11a and the proximal end, both regions have unnumbered diameters), wherein said first diameter, said second diameter, and said third diameter are different, wherein the first diameter is different than the second diameter, (the second diameter is different to the first and third); the first diameter is larger than the second diameter, the second diameter is smaller than the third diameter [0061]; wherein said distal section comprises an enlargement extending laterally with respect to said second diameter (given that the distal section comprises a third diameter that is larger than the second surely comprises an enlargement extending laterally perpendicular to the longitudinal axis), wherein said longitudinal axis extends through said proximal section, said central section, and said distal section (Paragraph 67, the shaft's central longitudinal axis is the same as the shaft's longitudinal axis 20A, and the elongate tubular body's central longitudinal axis is the same as the elongate tubular body's longitudinal axis 35A), and also discloses an articulation joint (Figure 1, pin 28 in coupler 24) and that said proximal region, said central region, and said distal region are proximal to said articulation joint; and also discloses an end effector with a first and a second jaw (16a and 16b).
Shelton does not disclose specifically the end effector including a firing member or a firing system to apply a firing motion to it; but Shelton indicates that it will be appreciated by a person skilled in the art, the end effector 22 can include any tool. 
Wales teaches a similar surgical tool comprising an end effector configured as a surgical stapler, comprising: a first jaw, comprising: an elongate channel; and a staple cartridge comprising a plurality 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Shelton the teachings of Wales and replace the tool of the end effector of Shelton for a surgical stapler as described by Wales since their use on endoscopic surgical instruments is well known and Shelton already indicates that the tool can be replaced for a different tool.

Regarding Claim 31:
As discussed above, the modified invention of Shelton discloses the claimed invention as recited.
The modified invention of Shelton does not disclose that the third diameter is smaller than the first diameter.
It would have been an obvious matter of design choice to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to make the third diameter smaller than the first because Applicant has not disclosed that this limitation provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with both being of the same magnitude and actually on paragraph 465 the specification indicates that the diameters could have the same value. It has been held that where a change solves no stated 
Therefore, it would have been an obvious matter of design choice to have the third diameter smaller than the first diameter.

Additionally:
Shelton on Figure 8 shows an embodiment including a proximal portion of the shaft having a diameter D4 larger than the diameter of any other section of the shaft and is configured as a stop member to help prevent the shaft 20'' from being distally passed through an incision or an access device beyond a certain point. 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to make the diameter of the proximal portion of the shaft larger to act as a stop member to help prevent the shaft from being distally passed through an incision or an access device beyond a certain point. 

Regarding Claim 32:
As discussed above, the modified invention of Shelton discloses the claimed invention as recited.
The modified invention of Shelton does not disclose a closure tube translatable to close the second jaw, wherein the closure tube defines an outer perimeter of the shaft.
Wales teaches a shaft comprises a closure tube translatable axially, wherein the closure tube defines an outer perimeter of the shaft (Figure 16, closure tube 416), to close the second jaw. Note that the he distal end of the closure tube is attached to pivot connection 414 on a flat surface.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Shelton the teachings of Wales and use an axially translatable closure tube as a well-known in the art alternative way to open and close the second jaw.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. 
Regarding the arguments regarding the reference Azarbarzin the Applicant argues that it discloses a “grasper 300”, and that given the shape it has on Figure 3A it could never work as a stapler for different reasons involving the firing member having to exert considerable force in components that are not included in the claims. But the arguments are actually overcome by paragraph 11 that reads “end effector can be a shear, a stapler or of another type”, repeating the same on paragraphs 41, 49, 55, 56, 57, 58, 59, 60 and Claim 6 at least. Nowhere Azarbarzin limits the end effector to be a “grasper”.
Note that new Claim 27 is considered that includes allowable subject matter and new claim 28 includes the limitation “distal section comprises an enlargement extending laterally with respect to said second diameter” which seems to be taken from paragraph 466 of the specification that reads in part:
The distal region 11170 is not centered with respect to the central longitudinal axis. Instead, the distal region 11170 is offset laterally with respect to the central longitudinal axis. Moreover, more of the cross-section and/or perimeter of the distal region 11170 is positioned on a first side of the central longitudinal axis than a second side. In at least one instance, the distal region 11170 comprises an enlargement extending to one side of the central longitudinal axis.

Note that none of the references on the record disclose these limitations as written.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical stapling instrument system, comprising: a handle; a nozzle; an elongate shaft, comprising: a proximal end; a distal end; a proximal region comprising a first diameter; a central region comprising a second diameter, wherein the central region defines a longitudinal axis; and a distal region comprising a third diameter, wherein the first diameter is different than the second diameter, and wherein the longitudinal axis extends through the proximal region, the central region, and the distal region.
The most similar reference on the record would be the modified invention of Shelton as discussed in the office action, but the combination does not disclose that the longitudinal axis extends through the proximal region, the central region, and the distal region; the offset of the distal section is such that the longitudinal axis does not pass by it.
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; in particular Shelton (US 2011/0276083), incorporated by reference on Shelton (US 2011/0276084) discusses shafts with sections of different diameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731